UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 16-2448


OSCAR      ANOTNIO                 MARTINEZ-GARCIA;               FRANCISCO
MARTINEZ-GARCIA,

                   Petitioners,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                   Respondent.



                                     No. 17-1675


OSCAR      ANOTNIO                 MARTINEZ-GARCIA;               FRANCISCO
MARTINEZ-GARCIA,

                   Petitioners,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                   Respondent.



On Petition for Review of Orders of the Board of Immigration Appeals.


Submitted: December 22, 2017                                Decided: January 11, 2018
Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Denied in part; dismissed in part by unpublished per curiam opinion.


Evelyn R.G. Smallwood, HATCH ROCKERS IMMIGRATION, Durham, North
Carolina, for Petitioners. Chad A. Readler, Acting Assistant Attorney General, Keith I.
McManus, Assistant Director, Juria L. Jones, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Oscar A. Martinez-Garcia and Francisco Martinez-Garcia, brothers and natives

and citizens of El Salvador, petition for review of orders of the Board of Immigration

Appeals (Board) dismissing their appeal of the Immigration Judge’s decision denying

their requests for asylum and withholding of removal, * and denying their motion to

reconsider.

       With respect to the Board’s order dismissing the appeal, we have thoroughly

reviewed the record, including the transcript of the merits hearing and all supporting

evidence. We conclude that the record evidence does not compel a ruling contrary to any

of the agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial

evidence supports the Board’s decision, INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

Accordingly, we deny the petition for review in part for the reasons stated by the Board.

See In re Martinez-Garcia (B.I.A. Dec. 12, 2016). As no arguments have been raised on

appeal with respect to the denial of the motion to reconsider, we dismiss the petition for

review in part as to that order.     See In re Martinez-Garcia (B.I.A. May 8, 2017);

Suarez-Valenzuela v. Holder, 714 F.3d 241, 248-49 (4th Cir. 2013) (absent a miscarriage

of justice, arguments not raised in opening brief are waived).

       Accordingly, we deny in part, and dismiss in part, the petition for review. We

dispense with oral argument because the facts and legal contentions are adequately


       *
        On appeal, petitioners do not challenge the agency’s denial of protection under
the Convention Against Torture.


                                             3
presented in the materials before this court and argument would not aid the decisional

process.

                                                                  DENIED IN PART;
                                                                DISMISSED IN PART




                                          4